DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed September 7, 2021.
In view of the Amendments to the Claims filed September 7, 2021, the rejections of claims 1-17 under 35 U.S.C. 112(b) previously presented in the Office Action sent June 7, 2021 have been withdrawn.
In view of the Amendments to the Claims filed September 7, 2021, the rejections of claims 1-17 under 35 U.S.C. 103 previously presented in the Office Action sent June 7, 2021 have been substantially maintained and modified only in response to the Amendments to  the Claims.
Claims 1-17 and 21 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “a third layer…configured to directly contact with a sealing material of a solar cell module”.
The specification, as originally filed, does not evidence applicant had in possession an invention including a third layer configured to directly contact with a sealing material of a solar cell module. 
The specification teaches depicts a third layer (see Fig. 1-4) but does not depict any third layer configured to directly contact or directly contacting with a sealing material of a solar cell module.
The specification teaches moisture may penetrate through a sealing material, sealing materials such as EVA may produce acetic acid, and the third layer in contact with a sealing material, but the specification does not teach the third layer configured to directly contact with a sealing material of a solar cell module. Dependent claims are rejected for dependency. 
Amending “a third layer…configured to directly contact with a sealing material of a solar cell module” to “a third layer…configured to contact with a sealing material of a solar cell module” would overcome the rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13, 16, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (U.S. Pub. No. 2009/0151784 A1) in view of Lu et al. (U.S. Pub. No. 2019/0312173 A1) or, in the alternative, as being unpatentable over Luan et al. (U.S. Pub. No. 2009/0151784 A1) in view of Lu et al. (U.S. Pub. No. 2019/0312173 A1) and Sheng et al. (U.S. Pub. No. 2010/0269896 A1).
With regard to claims 1, 4, 6-9, and 11, Luan et al. discloses a solar cell comprising:
a semiconductor substrate (102, 105, and 106, Fig. 10 and see [0007-0008]);
a conductivity type region positioned at or on the semiconductor substrate and including impurities (102, 105, and 106, Fig. 10 and see [0007-0008]);
an electrode electrically connected to the conductive type region (109/110, Fig. 10); and
an insulating layer positioned on at least one of the one surface or the opposite surface of the semiconductor substrate (310B, Fig. 10), wherein the insulating layer comprises:
a first layer positioned on the semiconductor substrate and including an oxygen (O)-based material (312 depicted in Fig. 10 as positioned on the semiconductor substrate and described, for example, at [0034] teaching passivation layer 312 comprises silicon dioxide which is cited to read on the claimed “oxygen (O)-based material” because it is a material including oxygen);
a second layer positioned on the first layer (513 depicted in Fig. 10 as positioned on the cited first layer 312);
an anti-reflective layer positioned on the second layer (514 depicted in Fig. 10 as positioned on the cited second layer 513 cited to read on the claimed “anti-reflective layer” as it is a layer in multi-layer anti-reflection structure).

Luan et al. teaches a mutli-layered anti-reflection structure 310B including a first layer of silicon dioxide positioned on the semiconductor substrate, followed by a second layer 513 positioned on the first layer, and followed by an anti-reflective layer 514 
However, Lu et al. teaches an antireflective coating (see [0029], also for a solar cell, see Abstract and Fig. 11A and [0115]). Lu et al. teaches the antireflective coating can be several layers in a stack of intervening layers (see [0115]) and can be materials such as silicon dioxide, silicon nitride, silicon carbide, and combinations thereof (see [0115]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the solar cell and insulating layer/mutli-layered anti-reflection structure of Luan et al. with an additional layer of silicon carbide, as exemplified by Lu et al., because the combination of elements known in the prior art, in the instant case an additional layer of silicon carbide with a mutli-layered anti-reflection structure, by known techniques, in the instant case positioning one layer on another in a stack, is a matter of obviousness (see MPEP 2143 A).
It would have also been obvious to a person having ordinary skill in the art to have positioned the additional layer of silicon carbide, as exemplified by Lu et al., as the uppermost layer of the cited insulating layer because it is one in a finite number of positions immediately recognizable to a skilled artesian, finite options being below the first layer, between the first and second layer, between the second layer and anti-reflective layer, or above the anti-reflective layer (see MPEP 2143 E).
Luan et al., as modified by Lu et al. above, teaches the cited third layer of silicon carbide positioned on the cited anti-reflection layer 514 of Luan et al. and is cited to read 
Luan et al., as modified by Lu et al. above, teaches the cited third layer of silicon carbide positioned on the cited anti-reflection layer 514 of Luan et al. and is cited to read on the claimed “configured to directly contact with a sealing material of a solar cell module” because the cited third layer forms the cited uppermost layer of the cited insulating layer which is exposed and structurally capable of directly contacting with a sealing material of a solar cell module. See Fig. 1-4 of the instant specification teaching the third layer as an uppermost layer of the insulating layer which is exposed. 
Luan et al., as modified by Lu et al. above, teaches wherein a bandgap of the first layer is higher than a bandgap of each of the second layer, the anti-reflective layer, and the third layer because Luan et al. teaches a bandgap of the first layer ([0034] teaching cited first layer 312 comprises silicon dioxide which has a bandgap) which is higher than a bandgap of each of the second layer ([0045] teaching cited second layer 513 including low-k silicon nitride), anti-reflective layer ([0045] teaching cited anti-reflective layer 514 including high-k silicon nitride), and Lu et al. teaches the cited third layer of silicon carbide (recall [0115]) which would each have a bandgap lower than the silicon dioxide first layer of Luan et al. 
However, upon contrary evidence that Luan et al., as modified by Lu et al. above, does not teach the claimed relative bandgaps of the first, second, anti-reflective, and third layers, it would have been an obvious optimization. 
Luan et al. teaches a mutli-layered anti-reflection structure which selectively absorbs light in different wavelengths (see for example [0045]). 
[0095]). 
Sheng et al. teaches the bandgap as a result effective variable directly affecting the efficiency to absorb light in different wavelengths ([0095]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the relative bandgaps of the cited first, second, anti-reflective, and third layers of Luan et al., as modified by Lu et al. above, and arrive at the claimed relative ranges of bandgap through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the efficiency to absorb light in different wavelengths. 
With regard to claim 2, independent claim 1 is obvious over Luan et al. in view of Lu et al. or, in the alternative, obvious over Luan et al. in view of Lu et al. and Sheng et al. under 35 U.S.C. 103 as discussed above. Luan et al. disclose wherein
the conductivity type region is positioned on at least one of the one surface and the opposite surface of the semiconductor substrate, and the first layer is positioned on the conductivity type region (see Fig. 10). 
With regard to claim 3, independent claim 1 is obvious over Luan et al. in view of Lu et al. or, in the alternative, obvious over Luan et al. in view of Lu et al. and Sheng et al. under 35 U.S.C. 103 as discussed above.
Luan et al., as modified above, does not teach wherein the bandgap of the first layer is 8 eV to 10eV within a range higher than the bandgap of each of the second layer, the anti-reflective layer, and the third layer.
[0045]). 
Sheng et al. teaches a solar cell (see Abstract). Sheng et al. teaches a wavelength selective structure 112, which also may be a multi-layer stack (see for example Fig. 6A), which also selectively absorb light in different wavelengths (see [0095]). 
Sheng et al. teaches the bandgap as a result effective variable directly affecting the efficiency to absorb light in different wavelengths ([0095]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the relative bandgaps of the cited first, second, anti-reflective, and third layers of Luan et al., as modified above, and arrive at the claimed relative ranges of bandgap through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the efficiency to absorb light in different wavelengths.
With regard to claim 10, independent claim 1 is obvious over Luan et al. in view of Lu et al. or, in the alternative, obvious over Luan et al. in view of Lu et al. and Sheng et al. under 35 U.S.C. 103 as discussed above. Luan et al. teaches wherein 
transmittance of the anti-reflective layer for a wavelength band of 400 nm to 1100 nm is higher than a transmittance of the second layer for the wavelength band and lower than transmittance of the first layer for the wavelength band (see [0046] teaching cited anti-reflective layer 514 “high-k” at 400 nm and shorter while cited second layer 513 “low-k” at 400 nm and longer; see [0034]
With regard to claim 12, independent claim 1 is obvious over Luan et al. in view of Lu et al. or, in the alternative, obvious over Luan et al. in view of Lu et al. and Sheng et al. under 35 U.S.C. 103 as discussed above.
Luan et al., as modified above, does not teach wherein a refractive index of the third layer is higher than a refractive index of the second layer and a refractive index of the first layer and is 2.2 or greater, the refractive index of the second layer is higher than a refractive index of the anti-reflective layer and the refractive index of the first layer and is 1.9 to 2, and the refractive index of the anti-reflective layer is 1.9 or less.
However, Luan et al. teaches a mutli-layered anti-reflection structure which selectively absorbs light in different wavelengths (see for example [0045]). 
Sheng et al. teaches a solar cell (see Abstract). Sheng et al. teaches a wavelength selective structure 112, which also may be a multi-layer stack (see for example Fig. 6A), which also selectively absorb light in different wavelengths (see [0095]). 
Sheng et al. teaches the refractive index of each layer as a result effective variable directly affecting the tuning of optical properties, such as transmitting different wavelengths of light ([0065]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the relative refractive index of each of the cited first, second, anti-reflective, and third layers of Luan et al., as modified above, and arrive at the claimed relative ranges of refractive index through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the tuning of optical properties, such as transmitting different wavelengths of light.
With regard to claim 13, independent claim 1 is obvious over Luan et al. in view of Lu et al. or, in the alternative, obvious over Luan et al. in view of Lu et al. and Sheng et al. under 35 U.S.C. 103 as discussed above.
Luan et al., as modified above, does not teach wherein a thickness of the second layer is greater than a thickness of each of the first layer, the anti-reflective layer, and the third layer and is 50 nm or less, the thickness of the third layer is smaller than the thickness of the first layer and the thickness of the anti-reflective layer and is 20 nm or less, and the thickness of the first layer is greater than a thickness of the third layer and is 8 nm to 25 nm.
However, Luan et al. teaches a mutli-layered anti-reflection structure which selectively absorbs light in different wavelengths (see for example [0045]). 
Sheng et al. teaches a solar cell (see Abstract). Sheng et al. teaches a wavelength selective structure 112, which also may be a multi-layer stack (see for example Fig. 6A), which also selectively absorb light in different wavelengths (see [0095]). 
Sheng et al. teaches the thickness of each layer as a result effective variable directly affecting the varying of optical properties ([0066]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the relative thickness of each of the cited first, second, anti-reflective, and third layers of Luan et al., as modified above, and arrive at the claimed relative ranges of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the varying of optical properties.
With regard to claim 16, independent claim 1 is obvious over Luan et al. in view of Lu et al. or, in the alternative, obvious over Luan et al. in view of Lu et al. and Sheng et al. under 35 U.S.C. 103 as discussed above. Luan et al. discloses wherein
the first layer and the insulating layer is positioned closest to the semiconductor substrate, and the  third layer configures an outermost layer in the insulating layer (see Fig. 10, as modified by Lu et al. above to include the cited silicon carbide third layer positioned on the cited second layer of Luan et al. in a stacked configuration).
With regard to claim 17, independent claim 1 is obvious over Luan et al. in view of Lu et al. or, in the alternative, obvious over Luan et al. in view of Lu et al. and Sheng et al. under 35 U.S.C. 103 as discussed above. Luan et al. discloses wherein
the conductivity type region includes first and second conductive type regions positioned adjacent to a rear surface of the semiconductor substrate and having different conductivity types, respectively, and the insulating layer is positioned on a front surface of the semiconductor substrate (see Fig. 10).
With regard to claim 21, independent claim 1 is obvious over Luan et al. in view of Lu et al. or, in the alternative, obvious over Luan et al. in view of Lu et al. and Sheng et al. under 35 U.S.C. 103 as discussed above. Luan et al. discloses wherein
the carbon (C)-based material of the third layer protects the third layer from being etched by acetic acid from the sealing member of the solar cell module (the cited carbon (C)-based material is cited to read on the claimed “protects the third layer from being etched by acetic acid from the sealing member of the solar cell module” because it is structurally capable of protecting the third layer from .
Claims 1, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (U.S. Pub. No. 2009/0151784 A1) in view of Lu et al. (U.S. Pub. No. 2019/0312173 A1), Chung et al. (U.S. Pub. No. 2015/0263193 A1), and Sheng et al. (U.S. Pub. No. 2010/0269896 A1).
With regard to claims 1 and 5, Luan et al. discloses  a solar cell comprising:
a semiconductor substrate (102, 105, and 106, Fig. 10 and see [0007-0008]);
a conductivity type region positioned at or on the semiconductor substrate and including impurities (102, 105, and 106, Fig. 10 and see [0007-0008]);
an electrode electrically connected to the conductive type region (109/110, Fig. 10); and
an insulating layer positioned on at least one of the one surface or the opposite surface of the semiconductor substrate (310B, Fig. 10), wherein the insulating layer comprises:
a first layer positioned on the semiconductor substrate and including an oxygen (O)-based material (312 depicted in Fig. 10 as positioned on the semiconductor substrate and described, for example, at [0034]
an anti-reflective layer positioned on the first layer (513/514 depicted in Fig. 10 as positioned on the cited first layer 312 cited to read on the claimed “anti-reflective layer” as it is a layer in multi-layer anti-reflection structure).

Luan et al. teaches a mutli-layered anti-reflection structure 310B including a first layer of silicon dioxide 312 positioned on the semiconductor substrate, followed by an anti-reflective layer 513/514 positioned on the first layer (recall Fig. 10), but does not additionally teach wherein the passivation layer, cited first layer of silicon dioxide, includes a second layer positioned on the first layer.
However, Chung et al. teaches a solar cell (see Title) and teaches a passivation layer can include a multilayer structure and include combinations of films such as silicon oxide film and a hydrogen-containing silicon nitride film (see [0098]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the multilayered material of Chung et al., silicon oxide film and a hydrogen-containing silicon nitride film, for the material of the passivation layer 312 of Luan et al., because the selection of a known material based on its suitability, in the instant case a material for a passivation layer for a solar cell, supports a prima facie obviousness determination (see MPEP 2144.07). 
Luan et al., as modified by Chung et al. above, teaches the passivation layer 312 including a first silicon oxide film, cited to read on the claimed first layer, and an additional hydrogen-containing silicon nitride film, cited to read on the claimed second layer positioned on the cited first layer.

However, Lu et al. teaches an antireflective coating (see [0029], also for a solar cell, see Abstract and Fig. 11A and [0115]). Lu et al. teaches the antireflective coating can be several layers in a stack of intervening layers (see [0115]) and can be materials such as silicon dioxide, silicon nitride, silicon carbide, and combinations thereof (see [0115]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the solar cell and insulating layer/mutli-layered anti-reflection structure of Luan et al. with an additional layer of silicon carbide, as exemplified by Lu et al., because the combination of elements known in the prior art, in the instant case an additional layer of silicon carbide with a mutli-layered anti-reflection structure, by known techniques, in the instant case positioning one layer on another in a stack, is a matter of obviousness (see MPEP 2143 A).
It would have also been obvious to a person having ordinary skill in the art to have positioned the additional layer of silicon carbide, as exemplified by Lu et al., as the uppermost layer of the cited insulating layer because it is one in a finite number of positions immediately recognizable to a skilled artesian, finite options being below the first layer, between the first and second layer, between the second layer and anti-reflective layer, or above the anti-reflective layer (see MPEP 2143 E).

Luan et al., as modified by Lu et al. above, teaches the cited third layer of silicon carbide positioned on the cited anti-reflection layer 514 of Luan et al. and is cited to read on the claimed “configured to directly contact with a sealing material of a solar cell module” because the cited third layer forms the cited uppermost layer of the cited insulating layer which is exposed and structurally capable of directly contacting with a sealing material of a solar cell module. See Fig. 1-4 of the instant specification teaching the third layer as an uppermost layer of the insulating layer which is exposed.
Luan et al., as modified above, does not teach wherein a bandgap of the first layer is higher than a bandgap of each of the second layer, the anti-reflective layer, and the third layer because Luan et al. teaches a bandgap of the first layer.
However, Luan et al. teaches a mutli-layered anti-reflection structure which selectively absorbs light in different wavelengths (see for example [0045]). 
Sheng et al. teaches a solar cell (see Abstract). Sheng et al. teaches a wavelength selective structure 112, which also may be a multi-layer stack (see for example Fig. 6A), which also selectively absorb light in different wavelengths (see [0095]). 
Sheng et al. teaches the bandgap as a result effective variable directly affecting the efficiency to absorb light in different wavelengths ([0095]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the relative bandgaps of the cited first, second, 
Luan et al., as modified above, teaches wherein the second layer contains hydrogen, and a hydrogen content of the second layer is higher than a hydrogen content of each of the first layer, the anti-reflective layer, and the third layer because the cited second layer is selected as a hydrogen-containing silicon nitride film material, suggested by Chung et al., which has a higher hydrogen content than the cited first layer of silicon oxide film material, the cited anti-reflective layer of silicon nitride (see Luan et al. at [0045]), and the cited third layer of silicon carbide suggested by Lu et al.
With regard to claims 1 and 14, Luan et al. discloses a solar cell comprising:
a semiconductor substrate (102, 105, and 106, Fig. 10 and see [0007-0008]);
a conductivity type region positioned at or on the semiconductor substrate and including impurities (102, 105, and 106, Fig. 10 and see [0007-0008]);
an electrode electrically connected to the conductive type region (109/110, Fig. 10); and
an insulating layer positioned on at least one of the one surface or the opposite surface of the semiconductor substrate (310B, Fig. 10), wherein the insulating layer comprises:
a first layer positioned on the semiconductor substrate and including an oxygen (O)-based material (312 depicted in Fig. 10 as positioned on the [0034] teaching passivation layer 312 comprises silicon dioxide which is cited to read on the claimed “oxygen (O)-based material” because it is a material including oxygen);
a second layer positioned on the first layer (513 depicted in Fig. 10 as positioned on the cited first layer 312);
an anti-reflective layer positioned on the second layer (514 depicted in Fig. 10 as positioned on the cited second layer 513 cited to read on the claimed “anti-reflective layer” as it is a layer in multi-layer anti-reflection structure).

Luan et al. teaches a mutli-layered anti-reflection structure 310B including a first layer of silicon dioxide positioned on the semiconductor substrate, followed by a second layer 513 positioned on the first layer, and followed by an anti-reflective layer 514 positioned on the second layer 513 (recall Fig. 10) but does not additionally teach a third layer positioned on the anti-reflective layer 514.
However, Lu et al. teaches an antireflective coating (see [0029], also for a solar cell, see Abstract and Fig. 11A and [0115]). Lu et al. teaches the antireflective coating can be several layers in a stack of intervening layers (see [0115]) and can be materials such as silicon dioxide, silicon nitride, silicon carbide, and combinations thereof (see [0115]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the solar cell and insulating layer/mutli-layered anti-reflection structure of Luan et al. with an additional layer of silicon carbide, as exemplified by Lu et al., because the combination of elements known in the prior art, in 
It would have also been obvious to a person having ordinary skill in the art to have positioned the additional layer of silicon carbide, as exemplified by Lu et al., as the uppermost layer of the cited insulating layer because it is one in a finite number of positions immediately recognizable to a skilled artesian, finite options being below the first layer, between the first and second layer, between the second layer and anti-reflective layer, or above the anti-reflective layer (see MPEP 2143 E).
Luan et al., as modified above, teaches the cited third layer of silicon carbide suggested by Lu et al. positioned on the cited anti-reflection layer 513/514 of Luan et al. and is cited to read on the claimed including a silicon (Si)-based material and carbon (C)-based material as it is a material including silicon and including carbon.
Luan et al., as modified by Lu et al. above, teaches the cited third layer of silicon carbide positioned on the cited anti-reflection layer 514 of Luan et al. and is cited to read on the claimed “configured to directly contact with a sealing material of a solar cell module” because the cited third layer forms the cited uppermost layer of the cited insulating layer which is exposed and structurally capable of directly contacting with a sealing material of a solar cell module. See Fig. 1-4 of the instant specification teaching the third layer as an uppermost layer of the insulating layer which is exposed.
Luan et al. does not teach wherein the first layer comprises a high density layer positioned adjacent to the substrate and having a first density and a low density layer positioned on the high density layer and having a second density lower than the first 2 and the low density layer includes SiOxNy.
However, Chung et al. teaches a solar cell (see Title) and teaches a passivation layer can include a multilayer structure and include combinations of films such as a silicon oxide film and a silicon oxynitride film (see [0098]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected a multilayered material such as suggested by Chung et al., including a first film of silicon dioxide as already taught in Luan et al., as it is a silicon oxide film, and a silicon oxynitride film as suggested by Chung et al., for the material of the passivation layer 312 of Luan et al., because the selection of a known material based on its suitability, in the instant case a material for a passivation layer for a solar cell, supports a prima facie obviousness determination (see MPEP 2144.07). 
Luan et al. as modified above, does not teach the relative densities of the first film of silicon dioxide and the second film of silicon oxynitride.
However, Chung et al. teaches the density of a passivation layer as a result effective variable directly affecting the refractive index of the layer (see [0058]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the relative densities of the first film of silicon dioxide and the second film of silicon oxynitride in the solar cell of Luan et al., as modified above, and arrive at the claimed relative densities through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the refractive index of each film.
2, and an additional silicon oxynitride film, cited to read on the claimed low density layer positioned on the cited high density layer.
Luan et al., as modified by Lu et al. above, teaches wherein a bandgap of the first layer is higher than a bandgap of each of the second layer, the anti-reflective layer, and the third layer because Luan et al. teaches a bandgap of the first layer (recall modified Luan et al. includes a first high density film of silicon dioxide which has a bandgap) which is higher than a bandgap of each of the second layer ([0045] teaching cited second layer 513 including low-k silicon nitride), anti-reflective layer ([0045] teaching cited anti-reflective layer 514 including high-k silicon nitride), and Lu et al. teaches the cited third layer of silicon carbide (recall [0115]) which would each have a bandgap lower than the silicon dioxide first layer of Luan et al. 
However, upon contrary evidence that Luan et al., as modified by Lu et al. above, does not teach the claimed relative bandgaps of the first, second, anti-reflective, and third layers, it would have been an obvious optimization. 
Luan et al. teaches a mutli-layered anti-reflection structure which selectively absorbs light in different wavelengths (see for example [0045]). 
Sheng et al. teaches a solar cell (see Abstract). Sheng et al. teaches a wavelength selective structure 112, which also may be a multi-layer stack (see for example Fig. 6A), which also selectively absorb light in different wavelengths (see [0095]). 
Sheng et al. teaches the bandgap as a result effective variable directly affecting the efficiency to absorb light in different wavelengths ([0095]). 

With regard to claim 15, dependent claim 14 is obvious over Luan et al. in view of Lu et al. and Chung et al. or, in the alternative, obvious over Luan et al. in view of Lu et al., Chung et al., and Sheng et al. under 35 U.S.C. 103 as discussed above. 
Luan et al., as modified above, does not teach wherein a thickness of the high density layer is 5 nm to 10 nm, and a thickness of the low density layer is 2 nm to 15 nm.
However, Luan et al. teaches a mutli-layered anti-reflection structure which selectively absorbs light in different wavelengths (see for example [0045]). 
Sheng et al. teaches a solar cell (see Abstract). Sheng et al. teaches a wavelength selective structure 112, which also may be a multi-layer stack (see for example Fig. 6A), which also selectively absorb light in different wavelengths (see [0095]). 
Sheng et al. teaches the thickness of each layer as a result effective variable directly affecting the varying of optical properties ([0066]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the relative thickness of each of the cited high density layer and low density layer of Luan et al., as modified above, and arrive at the claimed relative ranges of thickness through routine experimentation (see MPEP .

Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        November 16, 2021